This tort action is brought by the plaintiffs seeking to recover damages for alleged malicious prosecution and false arrest. The plaintiffs were arrested by a member of the South Kingstown police department for a violation of a municipal disorderly conduct ordinance.
Following the filing of briefs, we issued an order to the plaintiffs directing them to appear before us on March 9, 1979, to show cause why their appeals should not be dismissed in light of our decisions in Descoteaux v. Bonaventura, 115 R.I. 555, 350 A.2d 396 (1976) and Yekhtikian v. Blessing, 90 R.I. 287, 157 A.2d 669 (1960).
The plaintiffs appeared and sufficient cause having been shown that the appeals should not be dismissed, the case is ordered returned to the oral argument calendar.